                                                                                                        Case 4:19-cv-01308-JST Document 68-14 Filed 05/18/20 Page 1 of 4



                                                                                                   1   Squire Patton Boggs (US) LLP
                                                                                                       Joseph A. Meckes (State Bar # 190279)
                                                                                                   2   joseph.meckes@squirepb.com
                                                                                                       Rafael M. Langer-Osuna (State Bar # 300948)
                                                                                                   3   rafael.langerosuna@squirepb.com
                                                                                                       275 Battery Street, Suite 2600
                                                                                                   4   San Francisco, California 94111
                                                                                                       Telephone:     +1 415 954 0200
                                                                                                   5   Facsimile:     +1 415 393 9887

                                                                                                   6   Attorneys for Defendants
                                                                                                       THE OAKLAND COMMUNITY POOLS
                                                                                                   7   PROJECT, INC.

                                                                                                   8
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                   9
                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       KEITH F. BELL, PH.D.,                               Case No. 4:19-cv-01308-JST
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                              Plaintiff,                   DECLARATION OF JOSEPH A.
                                                                                                  13                                                       MECKES IN SUPPORT OF
                                                                                                                v.                                         DEFENDANT THE OAKLAND
                                                                                                  14                                                       COMMUNITY POOLS PROJECT,
                                                                                                       THE OAKLAND COMMUNITY POOLS                         INC.’S MOTION FOR ATTORNEYS’
                                                                                                  15   PROJECT, INC.; and Does 1 to 20,                    FEES

                                                                                                  16                          Defendants.                  Judge: Hon. Jon S. Tigar
                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28

                                                                                                                                                                  DECLARATION OF JOSEPH A. MECKES
                                                                                                                                                                                   4:19-CV-01308-JST
                                                                                                       010-9068-8149/2/AMERICAS
                                                                                                        Case 4:19-cv-01308-JST Document 68-14 Filed 05/18/20 Page 2 of 4



                                                                                                   1                              DECLARATION OF JOSEPH A. MECKES

                                                                                                   2            I, Joseph A. Meckes, declare:

                                                                                                   3   1.       I am a member of the State Bar of California, licensed to practice before this Court, and

                                                                                                   4   am a partner of Squire Patton Boggs (US) LLP (“SPB”). I submit this declaration in support of

                                                                                                   5   Defendant The Oakland Community Pools Project, Inc.’s (“OCPP”) Motion for Attorneys’ Fees,

                                                                                                   6   filed concurrently herewith. I have personal knowledge of the matters set forth in this

                                                                                                   7   declaration, and if called as a witness, I could and would competently testify thereto.

                                                                                                   8   2.       Plaintiff’s counsel has made repeated demands on OCPP regarding its insurance coverage.

                                                                                                   9   3.       On April 25, 2017, Plaintiff’s counsel sent a letter to OCPP demanding $25,000 to settle.
                                                                                                  10   Attached as Exhibit A is a true and correct copy of the April 2017 letter sent by Plaintiff’s
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   counsel to OCPP.
                                                                San Francisco, California 94111




                                                                                                  12   4.       On July 19, 2017, Plaintiff’s counsel sent me a letter via email. In this letter, Plaintiff’s
                               275 Battery Street, Suite 2600




                                                                                                  13   counsel states, ‘USA swimming may provide its member swim clubs with insurance under

                                                                                                  14   agreements with the swim clubs . . . . If your client has a commercial liability insurance policy,

                                                                                                  15   through USA Swimming or otherwise, that covers copyright infringement under advertising

                                                                                                  16   injuries, you may be able to turn this dispute over to the insurance carrier for negotiation of a

                                                                                                  17   settlement.” Attached as Exhibit B is a true and correct copy of the July 2017 letter sent by

                                                                                                  18   Plaintiff’s counsel.

                                                                                                  19   5.       The same counsel who sent me both of the above-referenced letters explained to me that
                                                                                                  20   he was focusing on swim teams because he believed that they had insurance coverage that would

                                                                                                  21   provide a defense to Plaintiff’s claims.

                                                                                                  22   6.       During the course of litigation, which has covered 13 months in two years, SPB’s hourly

                                                                                                  23   rates were adjusted to more accurately reflect market rates at similar firms in the San Francisco

                                                                                                  24   Bay Area. Over the course of litigation, the SPB rate for paralegals was $375, and the rates for

                                                                                                  25   attorneys ranged between $350 and $925, depending on level of experience.

                                                                                                  26   7.       From its commencement in March 2019, the parties have actively litigated and contested

                                                                                                  27   the action. I have maintained an active litigation practice in the Bay Area since 1997 and I

                                                                                                  28   initially served as lead counsel for OCPP in this matter. Over the course of 2019, I shifted that

                                                                                                                                                                        DECLARATION OF JOSEPH A. MECKES
                                                                                                                                                          -2-                            4:19-CV-01308-JST
                                                                                                       010-9068-8149/2/AMERICAS
                                                                                                        Case 4:19-cv-01308-JST Document 68-14 Filed 05/18/20 Page 3 of 4



                                                                                                   1   responsibility to Rafael Langer-Osuna, though I continued to supervise and provide input on this

                                                                                                   2   matter.

                                                                                                   3   8.        I am a partner at SPB. I focus on intellectual property litigation. I was admitted to

                                                                                                   4   practice law in California in 1997. The billing rate for my services in this matter was $880 for

                                                                                                   5   2019 and $925 for 2020. In the twenty-three years I have practiced law, it has been my

                                                                                                   6   experience that the rates charged by SPB attorneys are comparable to the rates for other San

                                                                                                   7   Francisco Bay Area attorneys with similar experience and skill sets. Attached as Exhibit C is a

                                                                                                   8   true and correct copy of my law firm biography, which outlines my experience as a lawyer.

                                                                                                   9   9.        Melanie P. Cockrum is a litigation associate at SPB who has worked with me on this case.
                                                                                                  10   The billing rate for her services in this matter was $350 for 2019 and $370 for 2020. Based on
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   my experience in working with and against other firms in various lawsuits, this rate is consistent
                                                                San Francisco, California 94111




                                                                                                  12   with the rates charged by other San Francisco Bay Area attorneys with similar experience and
                               275 Battery Street, Suite 2600




                                                                                                  13   skill sets.

                                                                                                  14   10.       Rafael Langer-Osuna is a litigation partner at SPB who has worked with me on this case.

                                                                                                  15   The billing rate for their services in this matter was $555 in 2019 and $675 in 2020. Based on my

                                                                                                  16   experience in working with and against other firms in various lawsuits, this rate is consistent with

                                                                                                  17   the rates charged by other San Francisco Bay Area attorneys with similar experience and skill

                                                                                                  18   sets.

                                                                                                  19   11.       John B. Belfiore was a litigation paralegal at SPB for over 15 years. During the relevant
                                                                                                  20   period, his billing rate was $375. Based on my experience in working with and against other

                                                                                                  21   firms in various lawsuits, this rate is consistent with the rates charged by other San Francisco Bay

                                                                                                  22   Area paralegals with similar experience and skill sets.

                                                                                                  23   12.       Andrew Laing is a litigation support analyst at SPB. It is my experience that using his

                                                                                                  24   expertise on matters helps to reduce the amount of time spent by other timekeepers and, thus, his

                                                                                                  25   rate is justified and reasonable.

                                                                                                  26   13.       Katherine A. Sharpless was a summer associate at SPB. Fees related to her time have not

                                                                                                  27   been included in the total fees requested.

                                                                                                  28

                                                                                                                                                                       DECLARATION OF JOSEPH A. MECKES
                                                                                                                                                         -3-                            4:19-CV-01308-JST
                                                                                                       010-9068-8149/2/AMERICAS
                                                                                                        Case 4:19-cv-01308-JST Document 68-14 Filed 05/18/20 Page 4 of 4



                                                                                                   1   14.      SPB is a global law firm with more than 1,500 lawyers. I believe that our billing rates are

                                                                                                   2   similar to rates of other large-sized firms with a global practice and are substantially less than

                                                                                                   3   some other fees charged by large firms practicing in the San Francisco Bay Area.

                                                                                                   4

                                                                                                   5            I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                   6   foregoing is true and correct. Executed on this 18th day of May 2020.

                                                                                                   7

                                                                                                   8                                                                 /s/Joseph A. Meckes
                                                                                                                                                                     Joseph A. Meckes
                                                                                                   9
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28

                                                                                                                                                                      DECLARATION OF JOSEPH A. MECKES
                                                                                                                                                        -4-                            4:19-CV-01308-JST
                                                                                                       010-9068-8149/2/AMERICAS
